Citation Nr: 1128003	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to December 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Milwaukee, Wisconsin, and Wichita, Kansas (RO).  Jurisdiction of the case has been transferred to the RO in Wichita, Kansas.

The issue of entitlement to a total disability rating for compensation purposes based upon individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was last denied in an April 2005 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final April 2005 rating decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for a psychiatric disorder.

3.  The medical evidence of record shows that the Veteran's currently diagnosed bipolar disorder is related to his military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the April 2005 rating decision, and the Veteran's claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bipolar disorder was incurred in active military service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An April 1994 rating decision denied the Veteran's original claim for service connection for a psychiatric disorder because there was no evidence of a chronic acquired disorder in service or within one year of service.  In November 2004, the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, and the April 2005 rating decision denied the appeal.  The April 2005 rating decision was not appealed and that decision is final as to the issue of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Because the April 2005 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in a February 2008 rating decision, the RO denied the Veteran's claim to reopen the issue of service connection for a psychiatric disorder after finding that new and material evidence has not been submitted to reopen the claim.  Such decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the April 2005 rating decision includes VA treatment outpatient treatment records, dated from July 1991 through July 2010; and letters from the Veteran's vocational rehabilitation counselor and academic coordinator, dated in March and April 2009.

All of the evidence received since the April 2005 rating decision is "new" in that it was not of record at the time of the April 2005 rating decision.  Furthermore, a December 2008 VA mental health physician note shows that the Veteran has a diagnosis of bipolar disorder.  In addition, in the December 2008 treatment report, J.P. M.D. stated "In reviewing [the Veteran's] history prior to that time there is no evidence that he had any mood disorder prior to this last part of his enlistment so the timing suggests that the incidents that happen during the service were stressful enough to initiate this initial of mood disorder."  Thus, presuming the credibility of this evidence, the evidence received since the April 2005 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, Dr. J.P.'s statements raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are silent as to any psychiatric condition.  His January 1985 entrance examination and December 1988 separation examination noted no abnormalities on psychiatric evaluation.

After separation from service, a July 1993 VA consultation report reflects that the Veteran was seen for his psychiatric condition manifested by severe depression, paranoia, and auditory hallucination.  The Veteran admitted to suicidal ideation and reported that he was hospitalized for overdosing antidepressants 10 days previously.  The Veteran gave a history of depression and a diagnosis of personality disorder.  The impressions were rule out schizoaffective disorder, personality disorder, and drug dependence.

The Veteran was admitted to a VA hospital in November 1993 after overdosing his medication.  He denied any past history of suicide attempt or any current suicidal ideation or plan.  He reported a past history of auditory hallucinations of believing that people were talking about him which began shortly after he became involved with substance abuse several years previously.  The diagnoses were schizoaffective disorder, depressed type, in partial remission; and history of polysubstance abuse.

An April 2005 VA psychiatry consultation noted that the Veteran presented for substance detoxification and help with his mood.  He stated that he "relapsed last weekend" after sobriety for ten years and that he felt stressed due to mood swings and inability to "balance it out."  It was noted that bipolar disorder was diagnosed in 1988.  The diagnoses were mood disorder, not otherwise specified; rule out major depressive disorder; bipolar disorder; and substance-induced mood disorder.

A July 2005 VA psychology test report reflects that the Veteran requested a psychiatric evaluation for the purposes of diagnostic clarification.  He explained that his past diagnoses included bipolar disorder and an unspecified personality disorder, and that he was wondering if either of these diagnoses was accurate.  He described current problems of paranoia and mood swings.  As to military history, the Veteran reported that he served his first two years without incident, but was caught using drug in 1987.  After disclosing to his superior the names of the other servicemen who supplied him with drugs in an effort to "save his career," the Veteran was physically threatened by the implicated servicemen.  When he was physically assaulted, he stabbed an attacker in self-defense, after which he was discharged from service for a "personality disorder."  The personality test indicated that the Veteran's personality pattern was characterized by prominent avoidant, schizoid, and negativistic personality features and his psychiatric symptomatology was suggestive of acute psychological turmoil that was likely characterized by anxiety, depression and agitation.  The diagnostic impressions were polysubstance dependence; depressive disorder, not otherwise specified; antisocial personality disorder with paranoid traits; and rule out paranoid personality disorder.

A June 2006 VA hospital discharge summary stated that the Veteran, with history of bipolar disorder and substance abuse, was hospitalized to psychiatry with increasing depression and labile mood.  It was noted that the Veteran was started on psychotropic medications and was involved in psychotherapy.

An October 2006 VA hospital discharge summary reflects that the Veteran was again admitted to the psychiatry with increased level of anxiety and depression for detoxification.  The diagnoses were polysubstance abuse; depression secondary to substance abuse, and borderline personality disorder.

In January 2007, the Veteran was seen for depression and vague suicidal ideation.  The Veteran reported that he had been feeling increasingly paranoid and suspicious over the previous several days.  The diagnoses were substance abuse, depression secondary to substance abuse, and borderline personality disorder. 

In a February 2007 VA mental health report, the Veteran complained of history of a mental problem and feeling violent.  With regard to the Veteran's psychiatric history, the examiner noted that bipolar disorder was diagnosed possibly 20 years ago after the Veteran's active duty service and the Veteran had multiple psychiatric admissions since that time.  The Veteran reported inability to retain a job due to his behavior and drug abuse.  The Veteran symptoms showed psychotic features of paranoid delusions with occasional auditory hallucinations; manic features of insomnia, with passive suicidal and homicidal ideation; and depressive features of anhedonia, avolition, insomnia.  The examiner listed the following possible etiologies: "[bipolar affective disorder], mixed episode with psychosis vs. substance induced psychosis; schizoaffective disorder with mixed manic/depressive symptoms vs. schizophrenia vs. schizophreniform disorder; mood disorder with psychotic features secondary to substance abuse."  The examiner explained that bipolar affective disorder was possibly due to the Veteran's history of bipolar affective disorder and presentation with both manic and depressive symptoms; and psychotic features were less likely due to psychiatric illness, but due to heavy substance use.  The examiner also stated that schizoaffective disorder was possibly due to psychotic features described along with mood component (mixed), but it was difficult to diagnose due to the chronic use of substance; schizo-component was likely substance induced; schizophrenia and schizophreniform disorders were less likely due to recent onset of features and substance use; and mood disorder, with psychotic feature secondary to substance use, was possibly due to manic and depressive symptoms described along with psychotic features with long history of substance use.  The diagnoses were substance abuse; mood disorder; and mixed episode with psychotic features, most likely secondary to substance use.

A February 2007 VA mental health reported noted assessments of substance induced depression, with psychotic features; rule out underlying mood disorder, i.e. history of bipolar disorder; substance dependence; history of bipolar disorder, and rule out noncombat posttraumatic stress disorder (PTSD).

The Veteran was admitted in a VA hospital in May 2007, with polysubstance dependence, for detoxification.  The diagnoses were substance-induced depression with psychotic features and substance abuse.  

A March 2008 VA mental health note stated that the Veteran was seen for reevaluation and to refill/restart medication.  The diagnoses were substance-induced disorder and additive disorder.  

In a December 2008 VA mental health report, the Veteran reported feeling depressed and difficulty sleeping.  The Veteran had been sober for a period of time but began using drugs again and then crashed into a more serious depression and began having suicidal ideation.  The Veteran reported that his first depression started during the end of his military career.  He gave the history of substance use in service and telling the superiors who the other users and suppliers were.  Following that incident, it became dangerous for the Veteran to go anywhere as he had been constantly threatened, harassed and assaulted, and he stabbed one of the attackers with a knife in self defense.  This incident led to a medical discharge from military service on personality disorder.  The Veteran reported that since that time he had ongoing problems with depression and also had some hypomanic episodes, to include spending money foolishly, being impulsive, and eroding into using drugs to cope.  The assessment was bipolar mood disorder and substance dependence.

In a December 2008 VA mental health note, the Veteran reported improving mood.  VA physician, J.P. M.D., noted an assessment was bipolar disorder and stated

Very much all of these problems started at the end of [the Veteran's] military career when he had the troubles with fellow soldiers assaulting him and harassing him [d]ue to him naming them in dug operations.  Prior to that time he reports being an excellent solider with no disciplinary problems.  He had been quite upset that his boxing career was ended d[ue] to physical problems and he ended up getting a transfer to a different station.  He was at this new station when the difficulties began and he began having problems with the mood at that time.  In reviewing his history prior to that time there is no evidence that he had any mood disorder prior to this last part of his enlistment so that timing suggests that the incidents that happen during the service were stressful enough to initiate this initial of mood disorder.  

A comprehensive VA neuropsychological evaluation in January 2009 revealed diagnoses of cognitive disorder, not otherwise specified; bipolar I disorder, most recent episode depression, moderate; and polysubstance dependence, with physiological dependence.

The Veteran was admitted to VA acute psychiatry in February 2009 for initial treatment and extended care psychiatry for stabilization.  The diagnoses were bipolar I disorder, most recent episode depression, moderate; polysubstance dependence, with physiological dependence; and cognitive disorder, not otherwise specified.

A November 2009 VA hospital discharge summary report showed that the Veteran was admitted to a substance abuse recovery program in the previous month.  The DSM-IV diagnoses were mood disorder, not otherwise specified; alcohol dependence; and history of substance dependence.

In April 2010, the Veteran was admitted to a VA hospital with complaints of drug and alcohol abuse.  He reported that he began hallucinating about four days ago seeing and hearing things.  The treating physician noted the Veteran's history of drug and alcohol abuse in the military due to PTSD symptoms of getting physically assaulted by other soldiers after he reported the drug suppliers.  He was attacked and stabbed someone in self defense.  It was noted that due to being physically assaulted the Veteran became more vigilant and paranoid and his dependence on drug and alcohol intensified.  The admission diagnoses were drug dependence, alcohol abuse, substance-induced psychotic disorder, and history of schizoaffective disorder.  At discharge, the treating psychiatrist noted diagnoses of schizoaffective disorder and PTSD.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has a currently diagnosed psychiatric disorder related to his military service.  There are variously diagnosed psychiatric disorders, to include personality disorder, substance dependence, schizoaffective disorder, bipolar mood disorder, depressive disorder, and cognitive disorder  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the Board finds that the December 2008 statements by J.P. M.D. relate the Veteran's current psychiatric disorder, specifically bipolar disorder, to his military service.  Dr. P. concluded that the Veteran's mood disorder was initiated in service following the stressful events of being physically threatened, harassed, and assaulted by other service members.  This opinion is not inconsistent with the other medical evidence of record.  While it appears that Dr. P. based on his opinion on the Veteran's report of military experience, Dr. P. also indicated that the Veteran's medical records were reviewed.  Further, while the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board also finds that the Veteran's lay statements as to the chain of events leading to his discharge from military service competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's statements as to the inservice event and onset of his psychiatric symptoms in service are consistent throughout the record; therefore, there is also no basis in the record to doubt the credibility of the Veteran's statements.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

Therefore, the Board concludes that in this case, the only probative opinion as to the etiology of the Veteran's current psychiatric disorder is the December 2008 opinion provided by the VA physician, J.P. M.D.  Accordingly, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

New and material evidence having been submitted to reopen the claim of service connection for a psychiatric disorder, the claim is reopened.

Service connection for bipolar disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


